Citation Nr: 0920965	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals, lower back 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from May 1945 to August 1946.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
residuals, lower back injury.  The claims file was 
subsequently transferred back to the RO in Waco, Texas.


FINDING OF FACT

A lower back disorder was not manifested during service and 
is not shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

The Veteran's residuals of a lower back injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. 3§159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran, dated September 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); 

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances of 
this case.  In this regard, the RO obtained the Veteran's 
service treatment records from the National Personnel Record 
Center (NPRC).  The RO also obtained the Veteran's private 
treatment records and afforded the Veteran a VA medical 
examination.  In addition, the Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and the duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In addition, 
the Veteran initially requested to testify before the Board, 
but in April 2008, he withdrew this request. The Board 
concludes that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

The Veteran contends that while on active duty, he was in a 
wreck with a military vehicle and hurt his back, and this 
injury has progressed to the point where he has to use a 
walker.  

Applicable law provides that service connection will be 
granted if it is shown that a Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

In assessing the Veteran's service connection claim for 
residuals, lower back injury, the Board must first determine 
whether the Veteran has a current back injury, under VA 
regulations.  The Veteran supplied numerous private treatment 
records showing that he has a current back disability.

A May 2005 private hospital consultation notes an 
osteoporotic compression fracture of L1 in the absence of any 
known traumas with intractable back pain.  He also had a 
grade 1 to grade 2 spondylolisthesis between L5 and S1, which 
the physician observed had most likely been there for a long 
time.  

An August 2005 private medical record from Neurosurgical 
Associates notes that a computed tomography (CT) evaluation 
of the lumbar spine showed a stable "burst" type fracture 
involving the L1 vertebral body with continued retropulsed 
fragments in the canal.  There also was bilateral pars defect 
at L5 with grade II anterolisthesis.  The impression was 
sacroiliitis and status post kyphoplasty due to previous 
lumbar vertebral fracture.

An April 2006 private magnetic resonance imaging (MRI) report 
on the lumbar spine shows an impression of prior severe 
compression at L1 and subsequent treatment with 
vertebroplasty.  The posterior superior corner of the L1 
vertebral body is rotated into the anterior spinal canal and 
there is a moderate to severe canal stenosis produced by bony 
margin.  There was a relatively mild compression at L4 
vertebral body and abnormal signal in the vertebral body.  
The radiologist noted that the abnormal signal was most 
likely edema associated with a benign compression.  Lastly, 
there was a grade I to nearly grade II anterolisthesis of L5 
respect to S1, and generalized posterior disk bulging at L2-
L3 with moderate canal stenosis.

VA examination conducted in March 2007 reflects that the 
Veteran was diagnosed with osteoporosis, multiple compression 
fractures of the thoracic and lumbar spine, status post 
kyphoplasty at L1, stenosis of the lumbar sine, degenerative 
arthritis of the lumbar spine, and grade 2 spondylosis of L5 
- S1.  

The next issue is whether there is any evidence of any in 
service incurrence of residuals, lower back injury.  The 
service treatment records note an x-ray finding of the 
lumbosacral spine in May 1946 showing no evidence of 
fracture.  It was noted that, incidentally, there was a 
minimal spondylolisthesis, with L-5 slipped forward on S-1, 
just a few millimeters.  The medical examiners doubted its 
clinical significance.  At the August 1946 discharge 
examination, clinical evaluation of the spine was normal.

There is a discrepancy about the date of the motor vehicle 
accident which the Veteran contends was catalyst for his back 
problem.  The Veteran claims that it occurred in 1946, while 
the August 2005 private records reflect that the accident 
occurred in 1948.  A May 2005 private hospital record notes, 
however, that the Veteran reported back pain dating back to 
1946.  As discussed above, the service treatment records are 
negative for any evidence of a back injury due to a car 
accident in service.  

Nevertheless, as the record shows a current low back 
disability and in service findings of spondylolisthesis, the 
question is whether there is sufficient medical evidence to 
establish an etiological link between the current back 
problems and active service.

In a March 2007 VA examination, after reviewing the service 
treatment records, the examiner noted that the Veteran was 
examined on multiple occasions while in the service and 
opined that the Veteran's back condition was not caused by or 
a result of active service.  The examiner explained that 
multiple inservice examinations were conducted related to 
being transferred to different training activities, and in 
each and every examination, the Veteran was qualified for 
transfer and found to be physically fit.  An April 29, 1946 
examination referred to the incidental finding of minimal 
spondylolisthesis with L5 slipped forward on S1 just a few 
millimeters shown by X-ray of the lumbar spine on April 8, 
1946.  The entry shows, as above noted, that the examiner 
doubted the clinical significance of this finding.  The VA 
examiner continued on to explain that review of the Veteran's 
claims file showed no evidence of documented complaints of a 
back condition until decades after service.  The examiner 
concluded that the Veteran's back condition was not related 
to service, but to post-service injuries and/or the aging 
process.  In particular, the examiner noted that the Veteran 
has a generalized osteoporosis and multiple compression 
fractures, which he opined are related to the underlying 
osteoporosis condition.

The record shows that the present back condition is not 
related to service.  The service records note a finding of 
clinical insignificant spondylolisthesis, but are negative 
for any traumatic injury due to a car accident in service.  
The first record of treatment for a back disorder after 
service is in 2005, which is decades after service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  The Veteran 
stated on the March 2007 VA examination that he first 
received treatment in 1992, which still would have been more 
than 45 years after his discharge from active service.  

Lay persons can provide an account of observable symptoms, 
such as in this case the Veteran stated that he has had back 
pain since 1946.  See Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  However, lay assertions regarding medical 
matters such as an opinion of whether a disability is related 
to an injury or disease in service have no probative value 
because lay persons are not competent to offer medical 
opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The Veteran is not a licensed health care professional; 
therefore, his assertions are not competent medical evidence 
and do not prove a relationship between the Veteran's current 
back problem and its manifestation during service.  The 
Veteran stated that his back problems manifested while in 
service.  However, the only competent medical evidence of 
record asserts that any residuals of back injuries that the 
Veteran has are not related to his active service.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Veteran's claim of entitlement to service 
connection for residuals, lower back injury, claimed as leg 
injury is not warranted.


ORDER

Entitlement to service connection for residuals, lower back 
injury is denied.



____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


